Citation Nr: 1003494	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran asserts entitlement to service connection for 
bilateral hearing loss and tinnitus on the basis that he was 
exposed to acoustic trauma during his period of active 
service while serving on a flight deck.  The Board notes that 
the Veteran's service separation form indicates that his 
military occupational specialty was jet aircraft servicer.

The Board notes that VA treatment records dated in January 
2006 indicate that the Veteran was issued a hearing aid for 
the right ear.  The January 2006 treatment records also note 
that the Veteran had normal hearing in the left ear.  As the 
Veteran is in receipt of a hearing aid for the right ear and 
was deemed to have normal hearing in the left ear, it appears 
that audiometric testing was conducted at some time prior to 
January 2006.  Such records of treatment, however, are not 
associated with the Veteran's claims file.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further, the Board finds that a VA audiological evaluation is 
in order to determine if there exists a relationship between 
the Veteran's claimed bilateral hearing loss and tinnitus, 
and his period of active service, including acoustic trauma.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the Veteran's treatment 
records from the VA Outpatient Clinic 
(VAOPC) in Pensacola, Florida, 
reflecting audiological testing and 
treatment.  

2.  Schedule the Veteran for a VA 
audiological evaluation to determine 
the etiology of his claimed bilateral 
hearing loss and tinnitus.  The 
examiner must opine as to whether it is 
at least as likely as not (at least a 
50 percent probability) that the 
Veteran's claimed bilateral hearing 
loss and tinnitus were incurred in 
service, or are related to any incident 
of service, including acoustic trauma.  

In this regard, the examiner should 
consider the Veteran's statements 
regarding his claimed decrease in 
bilateral hearing acuity and tinnitus 
while serving on a flight deck, and the 
Veteran's lay statements of continuous 
symptoms of bilateral hearing loss and 
tinnitus after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury but relied on the service 
treatment records to provide a negative 
opinion).  The Board notes that the 
Veteran's DD-214 in fact shows that he 
served as a "Jet-Aircraft Servicer" 
during his active service.

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to service 
connection for bilateral hearing loss 
and tinnitus, considering any 
additional evidence added to the 
record.  If any action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


